ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_04_EN.txt. 385




                        SEPARATE OPINION
                   OF JUDGE CANÇADO TRINDADE



                             table of contents

                                                                     Paragraphs

     I. PROLEGOMENA                                                        1-4
  II. Provisional Measures of Protection Already Ordered to
      Secure Respect for Certain Rights Safeguarded under
      the CERD Convention                                                  5-8
 III. The Problem of the Absence of a Link in the Present
      Request                                                             9-10
 IV. The Problem of Inconsistencies, in the Present Request, as
     to the CERD Convention and as to the CERD Committee                 11-18

        1. Inconsistencies in the Request as to the ICJ’s Order of
           23 July 2018, in respect of the CERD Convention               12-15

        2. Inconsistencies in the Request as to the ICJ’s Order of
           23 July 2018, in respect of the CERD Committee                16-18


     V. Relevance and Persistence of Provisional Measures of
        Protection in Continuing Situations                              19-26
 VI. Relevance of Provisional Measures of Protection of
     Rights of Persons in Situations of Vulnerability                    27-30
VII. The Long-Standing Importance of the Fundamental
     Principle of Equality and Non-Discrimination                        31-39
VIII. The Fundamental Character, Rather than “Plausibil-
      ity”, of Human Rights Protected Under the CERD Con-
      vention                                                            40-44
 IX. Epilogue: A Recapitulation                                          45-50




28

386     application of the cerd (sep. op. cançado trindade)

                            I. PROLEGOMENA

   1. In the handling of the present case of the Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination
(Qatar v. United Arab Emirates) (hereinafter Application of the CERD
Convention), the International Court of Justice (ICJ) has had to face an
unfortunate sequence with the lodging with it of the present Request. The
inevitable decision it has just taken draws attention to the importance of
the provisional measures of protection that it indicated in its previous
Order of 23 July 2018, the compliance to which is obligatory. They duly
safeguard human rights under the CERD Convention.




   2. In addition to the present Order dismissing the UAE’s Request, I
feel obliged to leave on the records, under the relentless pressure of time,
in the present separate opinion, my personal considerations on the matter
dealt with, moved by a sense of duty in the exercise of the international
judicial function. I am encouraged to do so since the ICJ has had to
decide on a Request which has not invoked human rights protected under
a core human rights treaty like the CERD Convention.


   3. This being so, I shall develop my reﬂections in the following
sequence: (a) provisional measures of protection already ordered to
secure respect for some human rights safeguarded under the CERD Con-
vention; (b) the problem of the absence of link in the present Request;
(c) the problem of its inconsistencies as to the CERD Convention and as
to the CERD Committee; (d) relevance and persistence of provisional
measures of protection of persons in continuing situations of vulnerabil-
ity; and (e) the long-standing importance of the fundamental principle of
equality and non-discrimination. Last but not least, in an epilogue, I shall
conclude with a recapitulation of the key points that I sustain in the pres-
ent separate opinion.

   4. There is an additional point to make here. I reach the conclusion,
like the ICJ, that the present Request is not grounded for the ordering of
provisional measures under the CERD Convention. Yet, in my percep-
tion, as the reasoning of the Court itself is not always suﬃciently clear in
reaching this decision, and unnecessarily generates uncertainties, I deem it
ﬁt, furthermore, to fulﬁl the need to clarify some points in the present
separate opinion, also drawing attention to the provisional measures of
protection already indicated by the ICJ in its previous Order of 23 July
2018, which remain in force and are to be complied with.



29

387           application of the cerd (sep. op. cançado trindade)

II. Provisional Measures of Protection Already Ordered to Secure
           Respect for Certain Rights Safeguarded under
                       the CERD Convention

   5. To start with, this is a case of human rights protection under the
CERD Convention, like other cases lodged before with the ICJ. The pro-
visional measures of protection already ordered by the ICJ on 23 July
2018 remain in force, so as to secure the safeguard of the rights protected
under Articles 2, 4, 5, 6 and 7 of the CERD Convention and the corre-
sponding obligations. This was duly requested by Qatar, as acknowledged
by the ICJ’s Order of 23 July 2018 1. There is a clear distinction in the
positions upheld by the two contending Parties.


   6. Qatar has been attentive in its endeavours to sustain a clear link
between the provisional measures of protection requested and the rights
invoked under the CERD Convention (Order, para. 56), and the ICJ held
that “a link exists between the rights whose protection is being sought
and the provisional measures being requested by Qatar” (ibid., para. 59).
In eﬀect, in its original Application (of 11 June 2018), Qatar asserts rights
under Articles 2, 4, 5, 6 and 7 of the CERD Convention and under the
customary international law principle of non-discrimination (ibid.,
para. 58).
   7. For its part, the UAE does not invoke acts appearing to amount to
racial discrimination as deﬁned in Article 1 of the CERD Convention,
which would then concern the rights under Articles 2, 4, 5, 6 and 7 of the
Convention. The UAE’s Request thus appears unrelated to the claims
made by Qatar as to the merits phase, and does not concern rights under
the CERD Convention which may subsequently be adjudged by the
Court. It can clearly be seen that the UAE’s Request of provisional mea-
sures does not invoke rights to be protected under the CERD Conven-
tion, but simply alleges a violation of the compromissory clause (Art. 22)
of the Convention.

   8. In the cas d’espèce on the Application of the CERD Convention,
unlike the present Request of the UAE, the previous Request of Qatar of
provisional measures has raised the need of protection of some rights set
forth in the CERD Convention, under Articles 2, 4, 5, 6 and 7 2. There is
thus no link between the measures presently requested by the UAE and
the subject-matter of the dispute, which concerns the protection of some
human rights of Qataris under the CERD Convention. This deserves
attention on the part of the ICJ.


     1   Order of 23 July 2018, paras. 2, 20, 21, 26, 45, 50, 52, 54, 56, 58 and 67.
     2   Qatar’s Request for the indication of provisional measures of 11 June 2018, para. 12.


30

388      application of the cerd (sep. op. cançado trindade)

               III. The Problem of the Absence of a Link
                         in the Present Request


   9. In eﬀect, the faculty of the ICJ to indicate provisional measures
under Article 41 of the Statute aims at the preservation of the rights
invoked by the Parties in the cas d’espèce, pending its decision on the
merits thereof. Accordingly, the ICJ, in its recent Order of provisional
measures of 19 April 2017, in the case of the Application of the Interna-
tional Convention for the Suppression of the Financing of Terrorism and of
the International Convention on the Elimination of All Forms of Racial Dis-
crimination (Ukraine v. Russian Federation), has held that it
      “must be concerned to preserve by such measures the rights which
      may subsequently be adjudged by it to belong to either party. There-
      fore, the Court may exercise this power only if it is satisﬁed that the
      rights asserted by the party requesting such measures are at least plau-
      sible. (. . .)
         A link must exist between the rights whose protection is sought and
      the provisional measures being requested.” (I.C.J. Reports 2017,
      p. 126, paras. 63-64.)
   10. In the present case opposing Qatar to the UAE, concerning also
the Application of the CERD Convention, although the subject-matter of
the dispute concerns the interpretation and the application of substantive
obligations under the CERD Convention, the Request for the indication
of provisional measures ﬁled by the UAE does not allege that Qatar vio-
lated any substantive rights set forth under the CERD Convention. The
Request of the UAE therefore does not establish the existence of a link
between the rights whose protection is sought and the provisional mea-
sures requested.


                   IV. The Problem of Inconsistencies,
                          in the Present Request,
                       as to the CERD Convention
                     and as to the CERD Committee


   11. It should not pass unnoticed that arguments that have been pre-
sented to the Court in the present Request of provisional measures dis-
close certain inconsistencies, which pertain to the rights (under the CERD
Convention) to be protected, as well as to proceedings before the CERD
Committee. May I thus brieﬂy consider such inconsistencies, recalling at
ﬁrst that the Court’s Order of 23 July 2018 aims at the safeguard of some
rights under the CERD Convention duly identiﬁed in Qatar’s previous
Request.


31

389        application of the cerd (sep. op. cançado trindade)

             1. Inconsistencies in the Request as to the ICJ’s Order
                           of 23 July 2018, in Respect
                            of the CERD Convention
   12. Contrariwise, the present Request by the UAE does not corre-
spond to the human rights protected under the CERD Convention; it
does not even refer to them. Moreover, it is permeated with inconsisten-
cies, in relation to distinct points. To start with, it appears inconsistent to
request the ICJ — as the UAE does — to order provisional measures by
extending its prima facie jurisdiction and, at the same time, to object to
its jurisdiction ratione materiae.
   13. Moreover, the UAE’s Request, on the basis of the ICJ’s jurisdic-
tion under Article 22 of the CERD Convention, should concern a dispute
arising out of the interpretation or the application of the CERD Conven-
tion. Yet, it does not address the safeguard of the human rights set forth
in the CERD Convention; its Request appears thus to fall outside the
scope of the CERD Convention.
   14. In its Request, the UAE, while pretending to pursue the interests of
Qatari citizens (paras. 8, 11 and 23 (ii)), asks the Court to order Qatar to
withdraw its submission before the CERD Committee and “terminate
consideration thereof by the CERD Committee” (para. 74 (i)). In its oral
arguments before the ICJ, Qatar sustains that it is contradictory to allege
that participating in such procedure would aggravate the dispute 3, and
adds that what it seeks is the settlement of the dispute through the proce-
dure of the CERD Committee 4.


   15. Qatar contends that the UAE incurs into contradictions in alleging
that “Qatar must exhaust the CERD procedures before coming to the
Court”, and, at the same time, requesting that the Court “order Qatar to
put an end to the very procedures that it says must be exhausted as a
prerequisite to the Court’s jurisdiction” 5. Qatar furthermore recalls that,
during the proceedings with respect to the provisional measures that it
requested in July 2018, the UAE referred to the CERD Committee
as “the principal custodian of the Convention” and stated that it is “com-
pulsory to refer to the Committee in all events” 6. The UAE has thus
raised contradictory arguments in respect of Qatar’s Request of
provisional measures in 2018, and in respect of its own present Request
in 2019.




     3 CR 2019/6, of 8 May 2019, p. 25, para. 46 (Lowe).
     4 Ibid., p. 12, para. 8 (Al-Khulaiﬁ).
     5 Ibid., p. 34, para. 28 (Martin).
     6 Ibid., p. 12, para. 9 (Al-Khulaiﬁ).



32

390          application of the cerd (sep. op. cançado trindade)

               2. Inconsistencies in the Request as to the ICJ’s Order
                             of 23 July 2018, in Respect
                              of the CERD Committee
   16. During the proceedings relating to the ﬁrst Request of provisional
measures presented by Qatar, the UAE notably raised the argument that
Qatar should have exhausted the procedure before the CERD Committee
before seizing the Court; it argued that, in its view, seizing both at the
same time would be incompatible with the electa una via principle and the
lis pendens exception 7.

   17. On this point, in its Order of 23 July 2018, the ICJ stated that it
was not necessary “to decide whether any electa una via principle or lis
pendens exception [were] applicable in the present situation” (para. 39).
Yet, the UAE again raises a similar argument in its own present Request
for the indication of provisional measures, arguing that Qatar has “cre-
ated a lis pendens” constituting “an abuse of the CERD dispute resolu-
tion mechanism” (Request for the indication of provisional measures,
para. 41), with a risk of “conﬂicting” decisions (ibid., para. 42).


   18. May it be recalled that, on 8 March 2018, Qatar ﬁled a communi-
cation with the CERD Committee under Article 11 of the CERD Con-
vention 8. After the ICJ’s Order of 23 July 2018, Qatar had lodged a new
communication with the CERD Committee on 29 October 2018, in appli-
cation of Article 11 (2) of the CERD Convention, as it has considered the
UAE “unwilling to engage constructively with [it] to settle the matter” 9.
It does not seem that this would depart from, or contradict, the ICJ’s
Order of 23 July 2018.



          V. Relevance and Persistence of Provisional Measures of
                   Protection in Continuing Situations

   19. In the present case of Application of the CERD Convention, the rel-
evance of the provisional measures of protection in force since the ICJ’s
Order of 23 July 2018 is underlined by the consideration of a continuing
situation aﬀecting some human rights under the CERD Convention. I

   7 Application of the International Convention on the Elimination of All Forms of Racial

Discrimination (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
2018, I.C.J. Reports 2018 (II), p. 419, para. 35.
   8 Qatar’s Communication, in UAE’s Request, Annex 20.


     9   Qatar’s Note Verbale to the CERD Committee, in UAE’s Request, Annex 21.



33

391      application of the cerd (sep. op. cançado trindade)

have addressed this point in my previous separate opinion appended to
that Order, and I deem it appropriate to retake the matter here.
  20. May I recall, in this respect, that in my previous separate opinion I
have pondered, inter alia, that
         “In eﬀect, the continuing situation in breach of human rights is a
      point which has had an incidence in other cases before the ICJ as well,
      at distinct stages of the proceedings. May I brieﬂy recall here three
      examples, along the last decade. In the case concerning the Questions
      relating to the Obligation to Prosecute or Extradite (Belgium v. Sene-
      gal), as the ICJ in its Order of 28 May 2009 decided not to indicate
      provisional measures, I appended thereto a dissenting opinion,
      wherein — as already pointed out (para. 79, supra) — I drew attention
      to the décalage to be bridged between the time of human beings and
      the time of human justice (paras. 35-64).

         Urgency and probability of irreparable damage, I proceeded, were
      quite clear, in the continuing situation of lack of access to justice of
      the victims of the Hissène Habré regime (1982-1990) in Chad. This
      right of access to justice assumed a ‘paramount importance’ (paras. 29
      and 74-77), I added, in the cas d’espèce, under the UN Convention
      against Torture; furthermore, I dwelt upon the component elements
      of the autonomous legal regime of provisional measures of protection
      (paras. 8-14, 26-29 and 65-73). Such measures were necessary for the
      safeguard of the right to the realization of justice (paras. 78-96
      and 101).

         In the case of Jurisdictional Immunities of the State (Germany v.
      Italy), as the ICJ, in its Order of 6 July 2010 found the counter-claim
      of Italy inadmissible, once again I appended thereto a dissenting opin-
      ion, wherein I examined at depth the notion of ‘continuing situation’
      in the factual context of the cas d’espèce, as debated between the
      contending parties (paras. 55-59 and 92-100). My dissenting opinion
      encompassed the origins of a ‘continuing situation’ in international
      legal doctrine (paras. 60-64); the conﬁguration of a ‘continuing situ-
      ation’ in international litigation and case law (paras. 65-83); the con-
      ﬁguration of a ‘continuing situation’ in international legal
      conceptualization at normative level (paras. 84-91).


         And, once again, I warned against the pitfalls of State voluntarism
      (paras. 101-123). Suﬃce it here only to refer to my lengthy reﬂections
      on the notion of ‘continuing situation’ in the case on Jurisdictional
      Immunities of the State (Germany v. Italy), as I see no need to reiter-
      ate them expressis verbis herein. What cannot pass unnoticed is that
      a continuing situation in breach of human rights has had an incidence
      at distinct stages of the proceedings before the ICJ: in addition to

34

392           application of the cerd (sep. op. cançado trindade)

          decisions — as just seen — on provisional measures and counter-claim
          (supra), it has also been addressed in decision as to the merits.”
          (I.C.J. Reports 2018 (II), p. 466, paras. 89-92.)

   21. May I add, in the present separate opinion, that I further addressed
the matter at issue in my extensive dissenting opinion (paras. 17 and 301)
in the ICJ’s Judgment (of 3 February 2012) in the same case of Jurisdic-
tional Immunities of the State (Germany v. Italy: Greece intervening) 10,
just as I did also in my separate opinion (paras. 165-168) in the aforemen-
tioned case of Questions relating to the Obligation to Prosecute or Extra-
dite (merits, Judgment of 20 July 2012).
   22. Furthermore, there have been other occasions when I addressed
the importance of provisional measures of protection in respect of human
rights conventions. May I also refer, e.g., to my separate opinion in the
case of Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
of the Congo) (Judgment of 30 November 2010), wherein I dedicated a
part of it (IX) to the notion of “continuing situation”, with the projection
of human rights violations in time 11 (paras. 189-199).


   23. Shortly afterwards, in the ICJ’s Judgment on reparations (of
19 June 2012) in the same case of Ahmadou Sadio Diallo, I appended a
new separate opinion, wherein I drew attention to the “centrality of the
victims” singling out their pressing need of rehabilitation (I.C.J. Reports
2012 (I), p. 379, para. 83). And I added:
             “Restorative justice has made great advances in the last decades,
          due to the evolution of the international law of human rights, human-
          izing the law of nations (the droit des gens). [. . .] The universal jurid-
          ical conscience seems to be at last awakening as to the need to honour
          the victims of human rights abuses and to restore their dignity.
             Rehabilitation of the victims acquires a crucial importance in cases
          of grave violations of their right to personal integrity. In eﬀect, there
          have been cases where medical and psychological assistance to the vic-
          tims has been ordered (. . .). Such measures have intended to overcome
          the extreme vulnerability of victims, and to restore their identity and


     10
      For a case study, cf. A. A. Cançado Trindade, La Protección de la Persona Humana
frente a los Crímenes Internacionales y la Invocación Indebida de Inmunidades Estatales,
Fortaleza/Brazil, IBDH/IIDH/SLADI, 2013, pp. 5-305.
   11 The grief suﬀered by the victim extended in time, in breach of the relevant provisions

of human rights treaties (the International Covenant on Civil and Political Rights and
the African Charter on Human and Peoples’ Rights) as well as Article 36 (1) (b) of the
Vienna Convention on Consular Relations. The victim’s grief, surrounded by arbitrariness
on the part of State authorities, amounted to a wrongful continuing situation, marked by
the prolonged lack of access to justice.


35

393          application of the cerd (sep. op. cançado trindade)

          integrity. Rehabilitation of the victims mitigates their suﬀering and that
          of their next of kin, thus irradiating itself into their social milieu.
             Rehabilitation, discarding the apparent indiﬀerence of their social
          milieu, helps the victims to recuperate their self-esteem and their
          capacity to live in harmony with others. Rehabilitation nourishes the
          victims’ hope in a minimum of social justice. [. . .] In sum, rehabilita-
          tion restores one’s faith in human justice.” (I.C.J. Reports 2012 (I),
          pp. 379-380, paras. 83-85.)
   24. More recently, in the case of the Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Croatia v. Ser-
bia), the ICJ dismissed the case in its restrictive Judgment of 3 February
2015, to which I had appended an extensive dissenting opinion. Once
again, I addressed therein, inter alia, the problem of continuing violations
of human rights, in distinct forms, such as, e.g., missing persons in
enforced disappearances (I.C.J. Reports 2015 (I), pp. 303-304, 305-307,
310 and 377, paras. 292-293, 298-302, 314-316 and 535), victims of torture
and inhuman treatment (ibid., pp. 310-312, 360 and 377, paras. 317-320,
470 and 534).
   25. In that dissenting opinion, moreover, I deemed it ﬁt to warn, inter
alia, that despite the endeavours of human thinking, along history, to
provide an explanation for evil,
          “we have not been able to rid humankind of evil. (. . .) Whenever
          individuals purport to subject their fellow human beings to their ‘will’,
          placing this latter above conscience, evil is bound to manifest itself.
          In one of the most learned writings on the problem of evil, R. P. Ser-
          tillanges ponders that the awareness of evil and the anguish emanated
          therefrom have marked presence in all civilizations. The ensuing
          threat to the future of humankind has accounted for the continuous
          presence of that concern throughout the history of human think-
          ing. 12” (Ibid., p. 361, para. 473.) 13
  26. As I have already pointed out, in another aforementioned dissent-
ing opinion that I presented, in the case of Jurisdictional Immunities of the
State (para. 21, supra), a continuing situation aﬀecting or in breach of
human rights has had an incidence at distinct stages of the proceedings
before the ICJ, namely, in provisional measures (like in the present case
of the Application of the CERD Convention, twice already), as well as in
counter-claims, merits, and reparations.




     12
     R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, pp. 5-412.
     13
     For a case study, cf. A. A. Cançado Trindade, A Responsabilidade do Estado sob a
Convenção contra o Genocídio: Em Defesa da Dignidade Humana, Fortaleza/Brazil, IBDH/
IIDH, 2015, pp. 9-265.

36

394      application of the cerd (sep. op. cançado trindade)

        VI. Relevance of Provisional Measures of Protection
         of Rights of Persons in Situations of Vulnerability

   27. A continuing situation aﬀecting human rights under the CERD
Convention — duly stressed by Qatar in its own Request which led to the
ICJ’s Order of 23 July 2018 — leads to the continuing vulnerability of
victimized human beings, or potential victims. Under the CERD Conven-
tion and other human rights treaties, attention is focused on human
beings aﬀected, not on their States, nor on strictly inter-State relations.
   28. On the occasion of the proceedings of the previous Order in the cas
d’espèce, such continuing situation(s) of human vulnerability — related to
rights protected under the CERD Convention — was properly addressed
by Qatar but not by the UAE, as I pointed out in my previous separate
opinion (I.C.J. Reports 2018 (II), pp. 449-450 and 452-453, paras. 35-36
and 44-46). The aim is, I continued, to set up “a higher standard of pro-
tection, under the CERD Convention, of individuals in a continuing situ-
ation of great vulnerability” (ibid., p. 458, para. 64). And I added:

         “For years I have been sustaining that provisional measures of pro-
      tection, needed by human beings (under human rights treaties, like
      the CERD Convention in the cas d’espèce), may become even more
      than precautionary, being in eﬀect tutelary, particularly for vulnerable
      persons (potential victims), and directly related to realization of jus-
      tice itself. Obligations emanating from such ordered measures are not
      necessarily the same as those ensuing from a Judgment as to the mer-
      its (and reparations), they may be entirely distinct (. . .). Particularly
      attentive to human beings in situations of vulnerability, provisional
      measures of protection, endowed with a tutelary character, appear as
      true jurisdictional guarantees with a preventive dimension.” (Ibid.,
      p. 460, para. 73.)


   29. Hence the provisional measures of protection which were ordered
by the ICJ last 23 July 2018, which remain in force, so as to safeguard
some of the rights protected under the CERD Convention. The present
Request by the UAE, unlike the previous Request by Qatar, does not
refer to those rights. The question of human vulnerability counts on the
attention of both contending Parties in the present proceedings, but in
distinct factual contexts addressed by the UAE and Qatar.

  30. Qatar keeps on invoking the protection of rights under the CERD
Convention. But, in the case of the position of the UAE, it does not relate
vulnerability to the rights safeguarded under the CERD Convention. The
UAE’s present Request cannot thus be dealt with by the ICJ in the same
way as the previous Request by Qatar. Hence the distinct decisions of the
Court as to one request and the other. The important point is that the

37

395       application of the cerd (sep. op. cançado trindade)

provisional measures of protection indicated in the ICJ’s Order of last
23 July 2018 remain in force, to the beneﬁt of human beings protected
under the CERD Convention in respect of some rights (under Articles 2,
4, 5, 6 and 7).


VII. The Long-Standing Importance of the Fundamental Principle
              of Equality and Non-Discrimination

  31. In that previous Order, the ICJ has noted that Articles 2, 4, 5, 6
and 7 of the CERD Convention “are intended to protect individuals from
racial discrimination”, and hence the incidence also of Article 1 of the
Convention (para. 52). The issue of continuing human vulnerability is not
the only one that has not suﬃciently received the needed attention in the
present proceedings in respect — as I see them — of some of the rights
protected under the CERD Convention.
  32. In eﬀect, the fundamental principle of equality and non-
discrimination is of the utmost importance in the present context. Yet,
this fundamental principle has received much more attention in the pro-
ceedings pertaining to the previous Order of the ICJ (of 23 July 2018, as
to Qatar’s Request), than in the current proceedings (as to the UAE’s
Request). In its practice, the CERD Committee has understandably been
particularly attentive to the prohibition of discriminatory measures
against members of vulnerable groups (such as, e.g., migrants).

  33. This can be said also of the practice of other Committees under
UN human rights conventions, e.g., the Human Rights Committee, the
Committee on the Elimination of Discrimination against Women
(CEDAW), the Committee against Torture (CAT), among others 14. In
cases pertaining to the protection of human rights, the ICJ has been
attentive to the work and decisions of such UN Committees.
   34. For example, in its Judgment of 20 July 2012 (merits) in the afore-
mentioned case of Questions relating to the Obligation to Prosecute or
Extradite, the ICJ duly took note of a decision (of 17 May 2006) of the
CAT Committee on a complaint ﬁled with it by several Chadian nationals
(S. Guengueng et al.) against Hissène Habré for crimes committed in
Chad during his violent regime there (para. 27). There is thus nothing to
hinder the ICJ to take into account decisions of UN Committees under
human rights conventions, so as to secure protection for the rights there-
under.
   35. The fundamental principle of equality and non-discrimination, and
the prohibition of arbitrariness, constitute a point which cannot be over-
looked, in time and space. After all, in the relations between human
beings and public power, arbitrariness is a problem which has marked

     14
     E.g., the Committee on the Rights of the Child, the Committee on the Rights of
Persons with Disabilities, the Committee on Enforced Disappearances.

38

396          application of the cerd (sep. op. cançado trindade)

presence, and has been a source of concern, throughout the history of
humankind. Hence the permanent need to protect human beings against
discrimination and arbitrariness.

   36. This is yet another point which I deem suﬃcient to refer to in the
present separate opinion, as I have already addressed it at length in my
previous separate opinion appended to the ICJ’s Order of provisional
measures of protection of 23 July 2018, in the cas d’espèce of the Applica-
tion of the CERD Convention (Parts III-IV, paras. 9-32). After all, the
idea of human equality, underlying the conception of the unity of human-
kind, has marked its presence since the historical origins of the law of
nations up to the present (paras. 11-12).
   37. In recent years, the principle of equality and non-discrimination,
and the prohibition of arbitrariness, have also marked presence in inter-
national case law, including that of the ICJ (as I have pointed out, e.g., in
my separate opinion in the ICJ’s Judgments on the case of Ahmadou
Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),
merits, 2010, and reparations, 2012; in my separate opinion in the ICJ’s
Advisory Opinion on the Accordance with International Law of the Unilat-
eral Declaration of Independence in Respect of Kosovo, 2010; in my dis-
senting opinion in the case of the Application of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation); in my separate opinion in the ICJ’s
Advisory Opinion on Judgment No. 2867 of the Administrative Tribunal of
the International Labour Organization upon a Complaint Filed against the
International Fund for Agricultural Development, 2012; in my dissenting
opinion in the case of the Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Croatia v. Serbia), 2015; in my
three dissenting opinions in the three cases of Obligations concerning
Negotiations relating to Cessation of the Nuclear Arms Race and to Nuclear
Disarmament, 2016 (Marshall Islands v. United Kingdom) (Marshall
Islands v. India) (Marshall Islands v. Pakistan) 15; and in my separate
opinion in the ICJ’s very recent Advisory Opinion on the Legal Conse-
quences of the Separation of the Chagos Archipelago from Mauritius in
1965, of 25 February 2019).

   38. This issue has been properly addressed in the ICJ’s prior Order of
last 23 July 2018 in the present case of the Application of the CERD Con-
vention; I devoted much attention to it in my separate opinion appended
thereto, wherein I warned, inter alia, that
            “The advances in respect of the basic principle of equality and non-
          discrimination at normative and jurisprudential levels 16, have not,
     15
      For a case study, cf. A. A. Cançado Trindade, The Universal Obligation of Nuclear
Disarmament, Brasília, FUNAG, 2017, pp. 41-224.
   16 To the study of which I have dedicated my extensive book: A. A. Cançado Trindade,

El Principio Básico de Igualdad y No-Discriminación: Construcción Jurisprudencial, 1st ed.,
Santiago de Chile, Ed. Librotecnia, 2013, pp. 39-748.

39

397      application of the cerd (sep. op. cançado trindade)

      however, been accompanied by the international legal doctrine,
      which so far has not dedicated suﬃcient attention to that funda-
      mental principle; it stands far from guarding proportion to its
      importance both in theory and practice of law. This is one of the
      rare examples of international case law preceding international
      legal doctrine, and requiring from it due and greater attention.”
      (I.C.J. Reports 2018 (II), p. 444, para. 18.)
   39. There remains thus a long way to go. In the present case of the
Application of the CERD Convention, in pursuance to Qatar’s Request,
the ICJ indicated provisional measures of protection of some rights under
the CERD Convention. The present Request by the UAE does not pro-
vide the Court the occasion to do the same, as it makes no reference to
rights protected under the CERD Convention. In dismissing this Request,
the ICJ could have made it clearer that the provisional measures that it
has already ordered (on 23 July 2018) remain in force, and are to be com-
plied by the contending Parties, to the beneﬁt of human beings protected
under the relevant provisions of the CERD Convention (supra).


VIII. The Fundamental Character, Rather than “Plausibility”, of
      Human Rights Protected Under the CERD Convention

   40. The rights protected under the CERD Convention, in the light of
the relevant and basic principle of equality and non-discrimination, are
endowed with a fundamental character, with all legal consequences ensu-
ing therefrom. I ﬁnd it disheartening that, in its reasoning in the present
Order, the ICJ once again indulges repeatedly into what it beholds as
“plausible rights” (paras. 17, 21, 24, 25 and 26). Fundamental rights pro-
tected under the CERD Convention cannot be regarded or labelled as
“plausible” or “implausible”: they are fundamental rights.

  41. I have been advancing my position in this respect for a long time
within this Court. Instead of reiterating here all I have been stating along
the years, may I here brieﬂy refer to a couple of very recent examples. In
my separate opinion appended to the ICJ’s Order of 18 May 2017, in the
case of Jadhav (India v. Pakistan), e.g., I have devoted a whole part (V)
of it to “The Fundamental (Rather than ‘Plausible’) Human Right to Be
Protected: Provisional Measures as Jurisdictional Guarantees of a Pre-
ventive Character” (paras. 19-23).


   42. In my separate opinion appended to the ICJ’s Order of 19 April
2017, in the aforementioned case of the Application of the International
Convention for the Suppression of the Financing of Terrorism and of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Ukraine v. Russian Federation), I have likewise dedicated a

40

398      application of the cerd (sep. op. cançado trindade)

whole part (V) of it to “The Decisive Test: Human Vulnerability over
‘Plausibility’ of Rights” (paras. 36-44); additionally, recalling the relevant
case law on the matter 17, I have devoted three other parts (III, IV and IX)
of it to provisional measures of protection in face of the tragedy of the
utmost vulnerability of segments of the population (paras. 12-26, 27-35
and 62-67).

   43. And, in the present case of Application of the CERD Convention, in
the separate opinion that I have appended to the ICJ’s previous Order of
23 July 2018, I have also drawn attention to the relevance of the funda-
mental principle of equality and non-discrimination, and the prohibition
of arbitrariness (Parts III-IV, paras. 9-21 and 22-32), as well as to the
relevance of provisional measures of protection in face of a continuing
situation of vulnerability of segments of the population (Parts VIII and
XI, paras. 68-73 and 82-93). I have pondered, inter alia, that
         “Human beings in vulnerability are the ultimate beneﬁciaries of
      compliance with the ordered provisional measures of protection.
      However vulnerable, they are subjects of international law. We are
      here before the new paradigm of the humanized international law, the
      new jus gentium of our times, sensitive and attentive to the needs of
      protection of the human person in any circumstances of vulnerability.
      This is a point which I have been making in successive individual
      opinions in previous decisions of the ICJ; I feel it suﬃcient only to
      refer to them now, with no need to extend further thereon in the
      present separate opinion.” (I.C.J. Reports 2018 (II), pp. 459-460,
      para. 70.)

   44. In eﬀect, continuing human vulnerability has marked permanent
presence in human history, drawing attention to the need of protection of
vulnerable persons and groups. Awareness of human vulnerability can be
clearly found, e.g., in ancient Greek tragedies, which remain so contem-
porary in our days. Those tragedies contain warnings as to human vul-
nerability, even more so in situations of violence and armed attacks. For
example, Euripides expresses a humanist outlook, his concern with the
conﬂict between might and right, and his disillusionment with so-called
“rational” decision-making in relation to armed confrontation (Children
of Heracles, circa 430 bc, and, as to extreme violence, Medea, 431 bc). In
the twenty-ﬁrst century, human vulnerability persists, and seems to
increase.




  17 For a recent study, cf. A. A. Cançado Trindade, cf. O Regime Jurídico Autônomo das

Medidas Provisórias de Proteção, The Hague/Fortaleza, IBDH/IIDH, 2017, pp. 13-348.


41

399     application of the cerd (sep. op. cançado trindade)

                   IX. Epilogue: A Recapitulation

   45. This is the third recent case under the CERD Convention; provi-
sional measures of protection (requested by Qatar) have already been
indicated by the ICJ in the cas d’espèce, in its previous Order of 23 July
2018, and remain in force. The present case of Application of the CERD
Convention concerns the rights protected thereunder, which are the rights
of human beings, and not the rights of States. The present Request by the
UAE for provisional measures, dismissed by the ICJ, does not invoke any
of the human rights protected under the CERD Convention.
   46. The ICJ has rightly dismissed the Request. In doing so, in the
course of the present Order, the Court made references (paras. 16-18,
25-26 and 29) to its previous Order of 23 July 2018. Yet, in my under-
standing, the Court could have gone further beyond that, in expressly
stressing the maintenance of the provisional measures of protection that
it had previously ordered, to be duly complied with, given the importance
of the human rights safeguarded under the CERD Convention.
   47. Keeping this in mind, may I, last but not least, proceed to a brief
recapitulation of the main points that I have deemed it ﬁt to make in the
course of the present separate opinion. Primus: In the cas d’espèce, provi-
sional measures of protection have already been ordered by the ICJ on
23 July 2018, at the prior Request of Qatar, in order to safeguard certain
human rights under the CERD Convention. Secundus: The UAE’s current
Request does not even invoke human rights under the CERD Convention.
Tertius: Moreover, unlike the previous Request of Qatar, the present
Request of the UAE does not set up the existence of a link between the
rights whose protection is sought and the provisional measures requested.
   48. Quartus: The ICJ has thus faced, in the UAE’s Request, inconsis-
tencies in respect of the CERD Convention (as to jurisdiction) as well as
in respect of the operation of the CERD Committee. Hence the ICJ’s
decision to dismiss the present Request. Quintus: The existence, as in the
cas d’espèce, of a continuing situation aﬀecting some human rights under
the CERD Convention underlines the relevance of the provisional mea-
sures of protection in force since the ICJ’s Order of 23 July 2018.

  49. Sextus: Such continuing situation brings to the fore the continuing
vulnerability of the aﬀected human beings, or potential victims. Septimus:
The rights safeguarded are the ones invoked by Qatar under the CERD
Convention; the UAE, for its part, does not even refer to those rights.
Octavus: The provisional measures of protection indicated by the ICJ’s
Order of 23 July 2018 remain in force. Nonus: Provisional measures of
protection safeguard rights under UN conventions of human rights, such
as the CERD Convention.

   50. Decimus: The fundamental principle of equality and non-
discrimination, and the prohibition of arbitrariness, lying in the founda-
tions of the CERD Convention itself, require particular attention.

42

400     application of the cerd (sep. op. cançado trindade)

Undecimus: Such attention is already present at normative and jurispru-
dential levels, but it remains still insuﬃciently examined by the interna-
tional legal doctrine, which should become more attentive and devoted to
the matter. Duodecimus: The provisional measures of protection indicated
by the ICJ’s Order of 23 July 2018, may I reiterate, remain in force and
are to be duly complied with.

                     (Signed) Antônio Augusto Cançado Trindade.




43

